DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Otani (US PGPub 2016/0074631), Kosugi (US PGPub 2014/0142557), and Cornelius (US PGPub 2005/0075582) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia "a first bending rigidity FRI of the large diameter portion, a second bending rigidity FR2 of the small diameter portion, and a length L of the tapered portion in an axial direction of the core shaft satisfy the following expressions (1) and (2): FR1/FR2 >/= 10 (1) and 1 </= L </=3 (2), (in the above expressions (1) and (2), the unit of L is mm (millimeter).)".  The novelty of this invention is that “since the guide wire 10 has the above-described configuration, aberrant insertion of the core shaft 100 into the branch vessel may be prevented while also preventing breakage of the core shaft 100 from the tapered portion 130 as a starting point.  As a result, procedures may be performed quickly and securely by smooth operation of the guide wire 10.  Without be bound by theory, this is due to a combination of suppression of stress concentration on the tapered portion 130 during bending, that the core shaft 100 and the coil body 200 are not fixed at the tapered portion 130, and bending controllability of the distal end portion P1 by appropriate bending rigidity ratio of the small diameter portion 110 and the large diameter portion 120 (see expressions (1) and (2))” (instant specification PGPub Paragraph 0034). The Examiner has taken the position that there is criticality to the claimed ranges in the above expressions.
The closest prior arts of record Otani, Kosugi, and Cornelius teach a guide wire similar to that of Claims 1 however the prior art of record does not disclose the claimed relationship between the first and second bending rigidity (FR1/FR2 less than or equal to 10) and the length of the tapered portion (L greater than or equal to 1mm but less than or equal to 3mm). Otani, Kosugi, and Cornelius all disclose a core shaft having a small diameter distal portion, a large diameter proximal portion, and a tapered portion in between (Figure 1; Otani) (Figure 1; Kosugi) (Figure 1; Cornelius) however none of the prior art reference disclose the claimed critical expressions recited in the claims.
Because none of the prior art documents of record teach a guide wire as recited in Claims 1-8, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1-8 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771